DETAILED ACTION
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/14/20 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Election/Restrictions
Claim(s) 1, 3, 5, 7-16, and 36-38 (as amended below) is/are allowable. The restriction requirement between the appliance and attachment combination and the attachment, as set forth in the Office action mailed on 9/16/16, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim(s) 17, 19, 21, and 23-35, directed to the appliance in combination with the attachment of claim 1 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Gloria on 4/9/21.
The application has been amended as follows: 
Claim 1: 
Line 4-5: replace “towards a distal” with ---continuously from the proximal first portion to a distal---. 
Line 11: replace “a length” with ---an entire length---. 
Claim 17: 
Line 2: replace “handle inlet” with ---a handle inlet---. 
Line 6-7: replace “towards a distal” with ---continuously from the proximal first portion to a distal---.
Line 12: replace “the wall” with ---the substantially contiguous wall---.
Line 12: replace “a length” with ---an entire length---. 
Claims 36-38: 

Allowable Subject Matter
Claim(s) 1, 3, 5, 7-17, 19, 21, and 23-38, as amended above, is/are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The claims in the instant invention have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or, in combination, make obvious the invention set forth in claims 1 and 17. No prior art of record discloses or, in combination, makes obvious the attachment comprising an inlet at a proximal first portion of the attachment; an outlet in a cylindrical second portion of the attachment; and a fluid flow path between the inlet and the outlet, wherein the outlet in the cylindrical second portion of the attachment comprises at least one slot extending continuously from the proximal first portion to a distal end of the attachment, wherein the outlet is at least partially defined by an external surface of a substantially contiguous wall of the attachment and is configured to direct fluid flow emitted from the outlet tangentially along and around the external surface of the substantially contiguous wall to form a circumferential fluid flow around the cylindrical second portion, wherein the external surface of the substantially contiguous wall is an outermost surface of the attachment along an entire length of the attachment from a beginning of the at least one slot to an end of the at least one slot, and wherein the distal end of the attachment is closed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER GILL whose telephone number is (571)270-1797.  The examiner can normally be reached on Mon-Thurs 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER GILL/          EXAMINER, Art Unit 3772
/YOGESH P PATEL/          Primary Examiner, Art Unit 3772